Judgment, Supreme Court, Nassau County (Bernard McCaffrey, J.), entered February 16, 1995, in favor of plaintiff and against defendant in the amount of $26,037.63 plus statutory interest and attorney fees, *261and bringing up for review a prior order, same court and Justice, entered on or about January 24,1995, which, in an action by plaintiff assignee of no-fault benefits to recover for health services rendered to defendant’s insured, granted plaintiff’s motion for summary judgment, and a subsequent order, same court and Justice, entered July 20, 1995, which granted defendant’s motion to reargue but adhered to the order of January 24, 1995, unanimously affirmed, without costs. The appeals from the orders are unanimously dismissed, without costs, as subsumed within the appeal from the judgment.
Recent precedent squarely holds that " 'preclusion of the insurance company’s ability to deny the claim is the appropriate remedy’ ” where, as here, the insurance company neither denies a claim within 30 days after receiving it nor seeks to extend that time by requesting verification in the prescribed forms (Presbyterian Hosp. v Atlanta Cas. Co., 210 AD2d 210, 211 [2d Dept], quoting Loudermilk v Atlanta Ins. Co., 178 AD2d 897, 898 [3d Dept]; see also, St. Clare’s Hosp. v Allcity Ins. Co., 201 AD2d 718, 720 [2d Dept]). Accordingly, plaintiff’s motion for summary judgment was properly granted (cf., Matter of Doyle v Amster, 79 NY2d 592, 595). Concur—Rosenberger, J. P., Wallach, Rubin, Kupferman and Tom, JJ.